DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Quigley et al US 9206676.	
Per claims 1-2 and 21, Jin teaches a method of conducting a coiled tubing operation (abstract) comprising forming a tubing string (abstract), the tubing string having an outer surface (abstract) and being made from a metal material such as iron, steel, or alloys thereof [0099], applying a coating to a portion of the outer surface, has a lower surface energy than the energy of the outer surface to reduce 
Jin is silent regarding the coating including one of the claimed materials.  Quigley teaches a system and method for removing fluid from subterranean wells (abstract), wherein a tubing string can be coated with an abrasion resistant layer (col. 11, lines 25-34), wherein the abrasion resistant layer can be high density polyethylene or high density polypropylene (col. 11, line 57 to col. 12, line 2).  It would have been obvious to one of ordinary skill in the art to have utilized an abrasion resistant coating such as high density polypropylene or polyethylene as taught by Quigley on a tubing string because Quigley teaches that these materials act as abrasion resistant materials on a tubing string during well operation, which is the intended purpose of Jin. 
Per claims 3-5, Jin teaches creating an anchor profile (shot peening, etc.) on the outer surface and applying the coating to the anchor profile to promote adhesion [0099], [0112], where shot peening would mechanically displace and blast the tubing.  
Per claim 14, Jin teaches that the thickness of the outer coating can be in the range of 1mm-3mm or several orders of magnitude smaller, which overlaps with the claimed range [0100].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a known value within the disclosed workable range of the prior art to arrive at the claimed range.

Per claim 16, Jin teaches heat treatment as a treatment step [0092], [0133] to improve adhesion prior to coating.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the temperature of the heat treatment to arrive at the desired results with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).  The claimed cooling step encompasses room temperature and ambient conditions, and therefore, the cooling of the tubing after coating would have been necessary and inherent at some point during its lifetime.
Per claims 17-18, Jin is silent regarding the claimed heating and cooling time; however, it would have been obvious to one of ordinary skill in the art to have utilized the most efficient amount of time to heat treat (as Jin teaches heat treatment) and cooling so as not to unnecessarily waste time and energy.  As such, the claimed time of less than 30 seconds to heat and less than 10 minutes to cool would have been clearly envisaged by one of ordinary skill in the art.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the heating and cooling time to yield the desired coating thickness with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).
Per claim 20, Jin teaches use of the tubing in a wellbore (abstract, [0081]), and as such, the lowering of the tubing string in a vertical section would be inherent and necessary as this is the purpose of Jin [0004].

s 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Quigley et al US 9206676, as applied above, further in view of Carcagno et al US 8052173.	
Per claim 7, Jin is silent regarding the claimed depth and the presence of one of the claimed characteristics.  Carcagno teaches a process of coating a metallic surface (abstract), and further teaches that improving adhesion of the coating can be performed by blasting (col. 5, lines 25-29 and col. 7, lines 29-33).  Blasting would inherently form divots, recesses, dents, or dimples (also see Fig. 3a).  It would have been obvious to one of ordinary skill in the art to have blasted to roughen the surface of Jin as taught by Carcagno because Carcagno teaches that this is a known and effective pre-treatment step for coating metallic surfaces.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Quigley et al US 9206676, as applied above, further in view of Bour US 2004/0237890.	
Per claim 8, Jin is silent regarding flocking to apply the coating.  Bour teaches a method of applying a protective coating onto tubing for use in wells (abstract), wherein the coating can be applied via flocking [0021].  It would have been obvious to one of ordinary skill in the art to have utilized flocking to apply the coating of Jin because Bour teaches that flocking is widely known and used in related art of protecting tubing due to its known suitability (see MPEP 2144.04).

Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive. Applicant’s arguments depend on the newly added limitation of using high density polyethylene or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN T LEONG/Primary Examiner, Art Unit 1715